Title: From Thomas Jefferson to John Armstrong, 13 July 1803
From: Jefferson, Thomas
To: Armstrong, John


          
            
              Sir
            
            Washington July 13. 1803.
          
          Your favor of June 4. has been duly recieved. on recurring to the deed of Genl. Kosciuzko to Madame Felix I observe he guarantees to her 1st. the existence of the land, that is, that these lands were real, and not merely ideal, as many which had been sold in Europe. 2. the situation, to wit geographical situation. 3. title. 4. contents. 5. delivery of possession. the objections mentioned in mr Smith’s letter are 1. that Made. Felix purchased this for 1st. rate land and thinks it only 2d. 2. the want of a spring noted in the plat. 3. the want of a run noted there also. with respect to the spring they appear & disappear so frequently as never to be deemed sufficient to invalidate a sale. and with respect to all the objections they are such as make no part of the guarantee, and you are sensible would not be thought in this country to affect the bargain.   altho’ the expence of resurveying the land by mrs Felix’s order can not legally be put on Genl. Kosciuzko, yet in the case of a stranger I would yield what a native would not expect. if you will be so good, or Colo. Worthington to whom perhaps it might be more convenient, as to pay mr Smith I will either pay the money here to order (as I did in the former occasion to mr McShane), or I will remit it in bank bills if they pass with you. I make no account of these things to Genl. Kosciuzko, as so small a trifle would not be worth the trouble it would cost. accept my salutations, and my thanks on his behalf which you are so kind as to take.
          
            
              Th: Jefferson
            
          
        